March 31, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
         GALVESTON CENTRAL APPRAISAL DISTRICT, Appellant

NO. 14-13-00434-CV                          V.

                 VALERO REFINING - TEXAS L.P., Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, Valero
Refining - Texas L.P., signed March 20, 2013, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Valero Refining - Texas L.P.

      We further order this decision certified below for observance.